Citation Nr: 1113106	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-30 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for hypertension, currently evaluated as non-compensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to August 1980, October 2001 to August 2002, and from October 2003 to April 2005.  
This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  

The Board notes that the Veteran was scheduled for Travel Board hearing in December 2008, to which he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (9d), (e) (2010).

In March 2009, evidence was associated with the claims file, subsequent to the October 2008 supplemental statement of the case (SOC).  The March 2011, accredited representative's brief contains a written waiver of RO consideration of this evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file includes a March 4, 2009 VA medical record which reflects that the Veteran's blood pressure readings were 204/107, 204/121, and 205/106.  The report reflects "He has no  ?   ?   ? already and his blood pressure is elevated today.  He takes Lisinopril and felodipine.  He was advised to report to the Walk-In Clinic today over at the Little Rock VA Hospital to have his hypertension reevaluated and his medication addressed."  The evidence of record does not include any VA medical records from the Walk-In clinic for that date, and no VA medical records subsequent March 2009.  Based on the March 2009 examiner's advice that the Veteran was to seek evaluation, the Board finds that VA should attempt to obtain all pertinent VA medical records from March 4, 2009 to present.  



Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for all medical treatment facilities in which he was treated for hypertension.  After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain all pertinent medical records not already associated with the claims file, to include pertinent VA records from March 4, 2009 to present from all VA medical facilities, to include Walk-in clinics.

If the above search for any such records yields negative results, this fact should be noted in the claims folder.  Any documents received by VA should be associated with the claims folder.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


